FILED
                            NOT FOR PUBLICATION
                                                                                APR 18 2016
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CLARISSA URIAS INZUNZA, AKA                       No. 13-72341
Clariza Urias-Inzunza,
                                                  Agency No. A205-147-211
              Petitioner,

  v.                                              ORDER*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 12, 2016**
                              San Francisco, California

Before: D.W. NELSON, O’SCANNLAIN, and TROTT, Circuit Judges.

       Urias Inzunza petitions for review of the Board of Immigration Appeals’

decision that she was not entitled to a favorable exercise of discretion in




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
connection with her application for cancellation of removal. 8 U.S.C.

§ 1252(a)(2)(B)(i) precludes judicial review of such a determination.

      PETITION DISMISSED.




                                        -2-